DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 1/18/22 have been fully considered and entered. Claims 1, 3, 5, 6, 8, 10, 14, 15, 17, 22 and 28 have been amended, claims 2, 9, 13, 16, 18-21, 23, 25 and 29-33 are canceled. New claims 34 and 35 have been added. Applicant’s amendments to claim to claim 1 is found sufficient to overcome the obviousness type rejections made over the cited prior art of Farmer, US 2015/0351474, Gore et al., US 4,194,041 and/or Courtney, US 2009/0077724 as set forth in the Action dated 9/15/22. Specifically, the cited prior art does not teach the claimed limitation of “wherein at least 80% of the plurality of elastic fibers have an adjacent fiber spacing distance that is less than 2.5 times a thickness of the stretchable laminate in a stretched
State”. As such, the obviousness type rejections of claims 1, 3-8, 10-12, 14-15 and 17 made over the cited prior art set forth above are hereby withdrawn. With regard to claims 22, 24, 26-28, Applicant’s amendments are not found patently distinguishable over the cited prior art and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 22, 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, US 2015/0351474.
	The published patent application issued to Farmer teach a stretchable composite used to make garments comprising two outer non-woven inelastic fabric layers and a layer of elastic fibers positioned there between (title and abstract). With regard to the claimed functional layer, the Examiner considers one of the outer inelastic non-woven fabric layers sufficient to meet the limitation of “functional” layer. Farmer teach attaching the elastic fibers to the fabric layers via an adhesive such as those comprising an epoxy, rubber, thermoplastics, polyurethanes, polyesters, polyamides or silicone (section 0016). Suitable fabric forming materials include non-elastic fibers made from cotton, wool, acrylic, polyamide, polyester, spandex, rubber or silk (section 0017). With regard to the elastic fibers, Farmer teach at least eight thread lines per inch wherein each thread line is at least 400decitex (section 0029). Said elastic fibers are oriented parallel to the edges of the non-woven fabric and are equally spaced (section 0029) Said elastic fibers are spandex (section 0029). Spandex is primarily polyurethane and thus is expected have the claimed density. Further it is expected that the stretchable laminate will have greater elasticity than the functional layer due to the presence of the elastic fibers. With regard to the thickness of the stretched laminate, the Examiner is of the position that the laminate can be stretched to have any desired thickness depending on the amount of force applied to induce the stretching. With regard to the claimed puckering, Farmer teach that the fabrics a smooth uniform appearance (section 0034). With regard to the claimed spacing of the elastic fibers, fiber density and the ratio of fiber spacing to composite thickness, Farmer does not teach these features. The Examiner is of the position that a person of ordinary skill in the art would recognize that the spacing of the elastic fiber can be varied and adjusted as function of desired stretch and overall structural integrity of the composite. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
4.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer, US 2015/0351474 as applied to 22 and further in view of Courtney, US 2009/0077724.
 Farmer set forth above. 
	The combination of Farmer does not teach the limitation of wherein the first and/or second functional layers are ePTFE. 
	The published application issued to Courtney teach forming a protective garment comprising textile layers with barrier layers made from first and second layers of ePTFE membranes (abstract and sections 0024-0026). Courtney teach that said membranes provide support without reducing the moisture permeability of the barrier materials (section 0026). 
	Therefore, motivated by the desire to provide additional support to a stretchable breathable garment, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the stretchable breathable garment of Farmer with  ePTFE as taught by Courtney. 
Allowable Subject Matter
5.	Claims 1, 3-8, 10-12, 14-15, 17, 34 and 35 allowed. With regard to independent claims 1, 34 and 35, there is no known prior art which teach or suggest the claimed stretchable laminate “wherein at least 80% of the plurality of elastic fibers have an adjacent fiber spacing distance that is less than 2.5 times a thickness of the stretchable laminate in a stretched State”

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789